 



Exhibit 10.3

(CHAMPION LOGO) [k80259k8025900.gif]

      Champion Enterprises, Inc.
2701 Cambridge Court, Suite 300
Auburn Hills, Michigan 48326

August 27, 2003

Mr. Walter R. Young
2701 Cambridge Court, Suite 300
Auburn Hills, Michigan 48326

     Re: Resignation, Release, and Settlement Agreement

Dear Mr. Young:

     This letter will serve as a resignation, release, and settlement agreement
(the “Agreement”) between you and Champion Enterprises, Inc., a Michigan
corporation (together with its successors and assigns, the “Company”).

     This letter discusses several dates. Two of those dates come up frequently.
They are June 30, 2003, the date of termination of your employment with the
Company (the “Termination Date”), and August 27, 2003, the date of this
Agreement (the “Agreement Date”).

     In consideration of the covenants undertaken and the releases contained in
this Agreement, you and the Company agree as follows.



1.   Resignation. Effective on the Agreement Date and to the extent that your
tenure in any such positions has not already terminated, you resign all
positions you hold with the Company and every subsidiary or affiliate of the
Company, including, without limitation, the office of director of the Company.
You will sign individual resignations as the Company may reasonably deem
necessary to document your resignation in the books and records of the Company
and its subsidiaries and affiliates.   2.   Termination of Employment Agreement.
The employment agreement in letter form dated April 27, 1990, as amended by
subsequent letters dated May 7, 1990 and August 31, 1995 (the “Employment
Agreement”) is terminated as of the Termination Date.   3.   Return of Company
Records. To the extent you have not already done so, you will, by August 30,
2003, deliver to the Company all records, data and memoranda of every kind and
character relating to the Company and its affiliates, including all copies
thereof, that are in your possession or control. Such records, data, and
memoranda include, without limitation, lists of customers, prices, costs,
suppliers, engineering plans and similar confidential and proprietary materials
or information.

 



--------------------------------------------------------------------------------



 





4.   Confidentiality; Non-Competition.



  (a)   Confidentiality.



  (i)   Confidential Information Defined. “Confidential Information” means any
and all nonpublic information and documentation relating to the Company and its
Subsidiaries (where “Subsidiaries” has the meaning ascribed to that term by
Section 424(f) of the Internal Revenue Code of 1986, as amended), including, but
not limited to, information relating to operations, services, trade secrets,
dealer, distributor, and customer lists, promotion and pricing practices,
operational methods, market plans, studies, and forecasts, product development
plans, acquisition plans, design and design projects, inventions and research
projects, compensation information, procurement and sales activities and
procedures, the existence or substance of any agreements between the Company (or
any Subsidiary) and any third party, and any and all other information and
documentation relating to the plans and operations of the Company or its
Subsidiaries.     (ii)   Confidentiality. Except with the prior written consent
of the Company, you have not since the Termination Date disclosed, published, or
in any other manner revealed (other than in connection with your services as a
director of the Company), and you will not at any time hereafter disclose,
publish or in any other manner reveal, to any third party any Confidential
Information relating to the business or assets of the Company or its
Subsidiaries or make use of any Confidential Information for your own purposes,
or for the benefit of any person or entity other than the Company and its
Subsidiaries. Anything herein to the contrary notwithstanding, the provisions of
this paragraph shall not apply (A) when disclosure is required by law, (B) with
respect to litigation, arbitration or mediation involving this Agreement or any
other agreement between you and the Company, including, but not limited to, the
enforcement of such agreements, (C) with respect to any cooperation provided by
you pursuant to Section 16 hereof or (D) as to Confidential Information that
becomes generally known to the public or within the industry other than due to
your violation of this paragraph.



  (b)   Non-Competition.



  (i)   Prohibitions. Since the Termination Date you have not and for all time
periods hereafter until July 1, 2005 you will not:



  (A)   directly or indirectly (other than on behalf of the Company), as owner,
partner, joint venturer, employee, broker, agent, principal, trustee, corporate
officer, licensor, consultant, or in any capacity whatsoever, engage in, become
financially interested in, or have any connection with, any business located in
the United States or Canada engaged in the production, sales, financing,
insuring, or

2



--------------------------------------------------------------------------------



 





      marketing of manufactured homes or the development of manufactured housing
parks; provided that it shall not be a breach of this provision for you to own
not more than two percent (2%) of any private or public entity;     (B)   supply
any competing products or provide any competing services to any customer with
whom the Company or its Subsidiaries have done any business during your
employment with the Company; and     (C)   directly or indirectly, induce any
employee of the Company or its affiliates to engage in any activity prohibited
to you by this Section 4, or directly induce any such employee to terminate
their employment with the Company or its affiliates.



  (ii)   Acknowledgement and Enforcement.



  (A)   You acknowledge that the business of the Company and its Subsidiaries is
highly competitive.     (B)   If any one or more of the terms contained in this
Section 4 is for any reason held to be excessively broad with regard to time,
duration, geographic scope, or activity, that term shall be construed in a
manner to enable it to be enforced to the maximum extent compatible with
applicable law, provided, that in no event shall such time, duration, geographic
scope or activity be broader than as originally set forth in this Section 4.



  (c)   The confidentiality (and requirement to return Company records),
non-competition, non-solicitation, non-disparagement and cooperation covenants
in Section 3, this Section 4 and in Sections 13, 16 and 17 hereof replace in
their entirety any other confidentiality (and requirement to return Company
records), non-competition, non-solicitation, non-disparagement or cooperation
covenants contained in any other Company plan, policy, program, arrangement or
other agreement, including, but not limited to, any stock option agreement



5.   Compensation and Other Benefits. The Company will provide to you the
following things.



  (a)   Salary. Your salary (but not incentive compensation or benefits) for
what would have been the remaining term of the Employment Agreement. In
particular, this includes the following amounts (less withholding for applicable
employment and payroll taxes) for the following periods.



  (i)   Your salary and other amounts due through the Termination Date.

3



--------------------------------------------------------------------------------



 





  (ii)   One year’s salary ($550,000.00) paid in lump sum by August 29, 2003.
This amount is attributable to the period beginning July 1, 2003 and ending
June 30, 2004.     (iii)   The remainder of the salary according to the timing
of salary payments for other officers of the Company. Such payments will apply
for the following dates and will be calculated according to the following salary
amounts.



  (A)   July 1, 2003 through June 30, 2004 – No payment due.     (B)   July 1,
2004 through December 31, 2004 – Salary at the rate of $550,000 per year
according to the timing for payroll payment then in effect for officers of the
Company.     (C)   January 1, 2005 through December 31, 2005 – Salary at the
rate of $600,000 per year according to the timing for payroll payment then in
effect for officers of the Company.     (D)   January 1, 2006 through April 30,
2006 – Salary at the rate of $600,000 per year according to the timing for
payroll payment then in effect for officers of the Company.



  (iv)   The Company waives any right to reduction in the payments due under
this Section 5(a) on account of any compensation you earn from another source.



  (b)   Health and Dental Insurance. The Company will provide to you and to your
spouse healthcare and dental coverage that is substantially similar to the
coverage the Company from time to time provides to its executive officers, it
being understood that such coverage for executive officers may change from time
to time. Without limiting this obligation, the Company may elect to provide part
or all of this coverage for applicable periods by paying your premiums for
benefits under the Consolidated Omnibus Budget Reconciliation Act of 1986
(“COBRA”), and you will facilitate this method of providing that portion of your
benefits by making the appropriate elections under COBRA if the Company requests
that you do so. The Company will provide such healthcare and dental coverage to
you and to your spouse until the earlier to occur of your 65th birthday or the
date upon which you first become eligible for substantially similar or better
coverage in connection with an employment or similar relationship with another
organization. You will timely notify the Company of your eligibility for such
coverage so that the Company may cease providing coverage under this Agreement.
If the coverage for which you become eligible is substantially similar to, or
better than, the benefits provided for in this Agreement with regard to part,
but not all, of such benefits, the Company may elect to continue benefits under
this Agreement only to the extent that the benefits for which you become
eligible are not substantially similar to, or better than, the benefits under
this Agreement.

4



--------------------------------------------------------------------------------



 





  (c)   Options. Except as specifically stated in this Agreement, your options
continue to be governed by the specific option agreements and the plan under
which each option is granted.



  (i)   Exercise.



  (A)   Generally. You may exercise all or a part of your options according to
the terms of the option grants and the plans under which such options were
granted.     (B)   Options Granted January 2001. With regard to the 600,000
options granted in the Stock Option Agreement between you and the Company dated
January 2, 2001 (the “January 2001 Option Agreement”), and no other options, all
such options shall vest immediately as of the Agreement Date and you may
exercise such options at any time on or before January 2, 2008, notwithstanding
any vesting requirements or exercise limitations set forth in the January 2001
Option Agreement or in the 1995 Stock Option and Incentive Plan, as amended, or
any successor thereto.



  (ii)   Cash-Out. As an alternative to exercise under Section 5(c)(i)(B) above,
you may cash out any options granted under the January 2001 Option Agreement
until September 28, 2003, in which case the Company will pay to you in cash for
each option the amount by which the market value of the Company’s common stock
exceeds the option price on the date you elect to cash out.



  (d)   Deferrals under Corporate Officer Stock Purchase Plan. You have deferred
portions of your compensation under the Company’s Corporate Officer Stock
Purchase Plan. You will receive your Vested Account Balance in shares of stock
in accordance with the plan and your election of July 30, 2003.     (e)  
Performance Shares. The measurements described in the performance share award
presently in effect have not been met and you are due no payment or other
benefit in connection with performance shares.     (f)   Deferred Compensation
Plan (Fidelity). You have previously received all payments and other benefits to
which you are entitled under the Company’s Deferred Compensation Plan and you
are due no other payment or other benefit thereunder.



6.   Denial of Violation. The Company and you expressly deny any violation by it
or you of any of the Company’s policies, procedures, state, or federal laws or
regulations. Accordingly, while this Agreement resolves all issues between you
and the Company relating to any alleged violation by the Company or you of the
Company’s policies or procedures or any state or federal law or regulation, this
Agreement does not constitute an adjudication or finding on the merits and it is
not, and shall not be construed as, an

5



--------------------------------------------------------------------------------



 





    admission by the Company or you, as the case may be, of any violation of the
Company’s policies or procedures, or state or federal laws or regulations.   7.
  Settlement in Compromise. It is expressly understood by the parties that this
Agreement is a compromise and settlement of doubtful and disputed claims and
that payment or provision by the Company of the amounts or items hereunder is
not, nor is it to be construed as, an admission of liability or wrongdoing on
the part of the Company. Similarly, your entering into this Agreement is not,
nor is it to be construed as, an admission of liability or wrongdoing on your
part.   8.   Releases. Except for the provisions of this Agreement, which are
not affected by any releases, each of the parties releases the other party as
follows.



  (a)   Your Release of the Company. You (for yourself and your family, heirs,
executors, administrators, personal representatives, legal representatives,
agents, successors and assigns) hereby forever and fully release, acquit, and
discharge the Company (and its subsidiaries, and affiliates, and their officers,
directors, agents, employees, attorneys, successors and assigns, each a “Company
Releasee”) of and from any and all claims, causes of action, agreements, or any
other liability of any nature whatsoever, whether known or unknown, foreseen or
unforeseen, arising out of any matter or event occurring on or prior to the
Agreement Date, including, but not limited to, the terms of your Employment
Agreement, wrongful discharge, negligent or intentional infliction of emotional
distress, defamation, age discrimination, or any other form of discrimination,
breach of contract, claims for unused vacation pay, or claims for any other
employee benefit, and any and all other claims of any nature arising out of or
in any way relating to your employment with the Company or the termination of
your employment or of your employment agreement, including any and all claims
under any federal, state, or local laws, regulations, rules or ordinances,
including, but not limited to, any claims under the Age Discrimination in
Employment Act of 1967, as amended, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act, the Family and Medical Leave Act, the
Elliott-Larsen Civil Rights Act, the Michigan Whistle Blower’s Act, the Michigan
Persons with Disabilities Civil Rights Act, or the Employee Retirement Income
Security Act of 1974, as amended. Anything to the contrary notwithstanding in
this Agreement, nothing herein shall release any Company Releasee from any
claims or damages based on (i) any right or claim that arises after the
Agreement Date, (ii) any right you may have under this Agreement, (iii) your
eligibility for indemnification in accordance with applicable laws or the
articles of incorporation or by-laws of the Company, or under any applicable
insurance policy with respect to any liability you incur or have incurred as a
director, officer, employee or agent of the Company or any affiliate, or
(iv) any right you may have to obtain contribution as permitted by law in the
event of entry of judgment against you as a result of any act or failure to act
for which you and the Company are jointly liable.     (b)   The Company’s
Release of You. The Company, on behalf of itself and any other Company Releasee
hereby forever and fully releases, acquits, and discharges you

6



--------------------------------------------------------------------------------



 





      (and your family, heirs, executors, administrators, personal
representatives, legal representatives, successors and assigns) (each an
“Executive Releasee”) of and from any and all claims, causes of action,
agreements, or any other liability of any nature whatsoever, whether known or
unknown, foreseen or unforeseen, arising out of any matter or event occurring on
or prior to the Agreement Date, including, but not limited to, the terms of your
Employment Agreement and any and all other claims of any nature arising out of
or in any way relating to your employment with the Company or the termination of
your employment or of your employment agreement, including any and all claims
under any federal, state, or local laws, regulations, rules or ordinances.
Anything to the contrary notwithstanding in this Agreement, nothing herein shall
release any Executive Releasee from any claims or damages based on (i) any right
or claim that arises after the Agreement Date, (ii) any right the Company may
have under this Agreement, or (iii) any right the Company may have to obtain
contribution as permitted by law in the event of entry of judgment against the
Company as a result of any act or failure to act for which you and the Company
are jointly liable.



9.   Unknown Damages or Injuries. You and the Company expressly understand and
agree that, except as specifically stated otherwise in this Agreement, this is a
full and final general release of all matters whatsoever and that this general
release is intended to, and does, embrace not only all known and anticipated
damages and injury, but also all unknown and unanticipated damages, injuries or
complications that may later develop or be discovered, including all effects and
consequences thereof, relating to any claim released herein by you or the
Company, as the case may be.   10.   No Effect on 401(k) Plan. This Agreement
will not affect your rights under the terms of the Company’s 401(k) plan (if
any). The terms of the 401(k) Plan will remain effective as to you during the
existence of such plan.   11.   Lawsuit Forever Barred. It is the intention of
the parties, and you understand, that this Agreement will forever and for all
time bar any action, claim or administrative proceeding whatsoever that arose or
that might arise in the future from any acts, omissions, agreements or other
occurrences on or prior to the Agreement Date that relate to the claims released
by the parties herein, and that no lawsuit ever will be asserted against any
person or entity hereby released for any injury or damage, whether known or
unknown, sustained or to be sustained, with respect to any claim released
herein.   12.   Advice of Counsel. You acknowledge that the Company has advised
you to seek the assistance of qualified legal counsel to advise you regarding
this Agreement.   13.   Confidentiality of the Terms of this Agreement. Unless
and until the Company publicly discloses this Agreement, you agree that the
terms and conditions of this Agreement constitute Confidential Information and
will remain confidential as between the parties and you will not disclose them
to any other person except your immediate family, your accountants or financial
advisors, your attorneys, or to any prospective employer (but only to the extent
necessary to inform such employer concerning any restrictions, or lack thereof,
on your ability to perform services for such employer) or as required by law.

7



--------------------------------------------------------------------------------



 





    Without limiting the generality of the foregoing, unless required by law,
you will not respond to, or in any way participate in or contribute to, any
public discussion or other publicity concerning the execution of this Agreement
or the negotiations regarding its execution. In all events, you shall be
entitled to disclose the terms and conditions of this Agreement in the manner
provided in
Section 4(a)(ii)(A)-(D) hereof.   14.   Governing Law. This Agreement shall be
interpreted in accordance with the laws of the State of Michigan without regard
for its conflict of law rules.   15.   Severability. If any of this Agreement or
the application thereof is held invalid by a court of competent jurisdiction or
an arbitrator, the invalidity shall not affect other provisions or applications
of the Agreement which can be given effect without such invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.   16.   Cooperation and Additional Documentation.



  (a)   If the Company reasonably requires your assistance in connection with
any litigation or other matter of which you have knowledge on account of your
employment with the Company, you will, subject to your other personal and
business commitments, make all reasonable efforts to render reasonable
assistance to the Company by providing information, meeting with counsel and
other professionals, being available to be deposed and to testify, and as
otherwise reasonably necessary. The Company agrees to reimburse you for
reasonable expenses (including travel and meals) necessarily incurred by you in
providing any such assistance and you and the Company will negotiate in good
faith to establish your compensation for such services.     (b)   The parties
agree to cooperate fully and to execute any and all supplementary documents and
to take all additional actions that:



  (i)   Are necessary or appropriate to give full force and effect to the terms
and intent of this Agreement; and     (ii)   Are not inconsistent with the terms
of this Agreement.



17.   Non-Disparagement. Neither you nor any representative of the Company will
make or publish, or cause to be made or published, any disparaging, defamatory,
libelous, slanderous, or disruptive statements about the other and/or, in the
case of the Company, its officers, directors, and/or products or services, or
intentionally interfere with the contracts or business relationships of the
other. A breach of this provision may constitute irreparable harm to the
non-breaching party, and any party aggrieved by a breach may bring an action for
appropriate injunctive relief to prohibit any further breach, as well as for all
other available legal and equitable remedies. Notwithstanding the foregoing,
nothing in this Section 17 shall prevent any party from (a) making a truthful
statement to respond publicly to incorrect, disparaging or derogatory public
statements made by the other party to the extent reasonably necessary to correct
or refute such public statement or (b) making any truthful statement to the
extent (i) necessary with respect to any litigation,

8



--------------------------------------------------------------------------------



 





    arbitration or mediation involving this Agreement or any stock option
agreement, including, but not limited to, the enforcement of such agreements,
(ii) required by law, or (iii) necessary with respect to any cooperation
provided by you pursuant to Section 16 hereof. The Company acknowledges that
your engagement in the activities described in Section 4(b)(i) after July 1,
2005 would not constitute a breach of this Section 17.   18.   Remedies. The
parties acknowledge and agree that the injury from the breach of the
confidentiality and non-competition provisions of this Agreement will be
incalculable and irremediable and that it will be extremely difficult, if not
impossible, to accurately measure the damage from any such breach. Accordingly,
the parties agree that upon any breach of such provisions of this Agreement,
remedies at law may be inadequate. The parties further agree that the
nonbreaching party shall be entitled, in addition to any other rights or
remedies available to it, as a matter of right, to obtain equitable and legal
relief. Anything herein to the contrary notwithstanding, the Company’s
obligation to make any payment or provide any benefit or entitlement pursuant
hereto shall not be affected by any claim that the Company or any affiliate may
have against you, unless and until the following occurs: the Company’s Board of
Directors makes a good faith determination that you materially breached this
Agreement resulting in demonstrable harm to the Company and provides you with
written notice describing the alleged breach and a period of 15 days to cure,
and if you fail to cure, the Company files a lawsuit against you alleging such
breach and harm (provided such suit is not dismissed and proceeds to trial).  
19.   No Waiver. No failure by a party to exercise any right, power or remedy
hereunder or under applicable law shall affect such right, power or remedy, nor
shall any single or partial exercise thereof preclude any further exercise
thereof or the exercise of any other right, power or remedy hereunder or under
applicable law. The rights and remedies of the parties are cumulative to all
rights and remedies under applicable law.   20.   Successors and Assigns. This
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors, heirs (in the case of you) and assigns. No rights
or obligations of the Company under this Agreement may be assigned or
transferred by the Company without you prior written consent, except that such
rights or obligations may be assigned or transferred pursuant to a merger or
consolidation in which the Company is not the continuing entity, or a sale,
liquidation or other disposition of all or substantially all of the assets of
the Company, provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and assumes the liabilities,
obligations and duties of the Company under this Agreement, either contractually
or as a matter of law. Your rights or obligations under this Agreement may not
be assigned or transferred by you, without the Company’s prior written consent,
other than your rights to compensation and benefits, which may be transferred
only by will, operation of law or as provided in this Section 20 or in an
applicable plan, program, grant or agreement of the Company. In the event of
your death or a judicial determination of your incompetence, references in this
Agreement to you shall be deemed to refer, where appropriate, to your surviving
spouse, legal representative or, where appropriate, to your beneficiary or
beneficiaries.   21.   Representations and Warranties.

9



--------------------------------------------------------------------------------



 





  (a)   The Company represents and warrants that (i) the execution, delivery and
performance of this Agreement by the Company has been fully and validly
authorized by all necessary corporate action (including any action required by
the board of directors of the Company (the “Board”) or any committee of the
Board, including the committee administering the 1995 Stock Option and Incentive
Plan, as amended), (ii) the officer signing this Agreement on behalf of the
Company is duly authorized to do so, (iii) the execution, delivery and
performance of this Agreement does not violate any applicable law, regulation,
order, judgment or decree or any agreement, plan or corporate governance
document to which the Company is a party or by which it is bound and (iv) upon
execution and delivery of this Agreement by the parties, it shall be a valid and
binding obligation of the Company enforceable against it in accordance with its
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.     (b)   You represent and warrant that (i) your execution,
delivery and performance of this Agreement does not violate any applicable law,
regulation, order, judgment or decree or any agreement, plan or document to
which the you are a party or by which you are bound and (ii) upon execution and
delivery of this Agreement by the parties, it shall be a valid and binding
obligation of yours enforceable against you in accordance with its terms, except
to the extent that enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally.



22.   Notices. Any notice, request or other communication given in connection
with this Agreement shall be in writing and shall be deemed to have been given
(a) when personally delivered to the recipient or (b) provided that a written
acknowledgement of receipt is obtained, three days after being sent by prepaid
certified or registered mail, or two days after being sent by a nationally
recognized overnight courier, to the address specified in this Section 22 (or
such other address as the recipient shall have specified by ten (10) days’
advance written notice given in accordance with this Section 22). Such
communication shall be addressed to you at your home address and to the Company
at its corporate headquarters (unless such address is changed in accordance with
this Section 22).   23.   Indemnification; D&O Liability Insurance. The Company
agrees to continue and maintain a directors’ and officers’ liability policy or
policies covering you at a level, and on terms and conditions, no less favorable
to you than the coverage the Company provides its current directors and/or
senior executives until such time as suits against you are no longer permitted
by law. Nothing in this Agreement shall be construed as reducing or waiving any
right to indemnification, or advancement of expenses, you would otherwise have
under the Company’s articles of incorporation or by-laws or under applicable
law.

10



--------------------------------------------------------------------------------



 





24.   Entire Agreement.



  (a)   The following items constitute and contain the entire agreement and
understanding between the parties concerning their subject matter.



  (i)   This instrument;     (ii)   The January 2001 Option Agreement (as
modified herein);     (iii)   The Stock Option Agreement between the Company and
you dated September 4 2001 (as modified herein);     (iv)   Such other option
agreements as govern any options you now hold (as modified herein);     (v)  
The Champion Enterprises, Inc. 1995 Stock Option and Incentive Plan as amended
and restated (or any successor plan), to the extent that it applies to any
awards or grants in your favor under the plan;     (vi)   The Company’s
Corporate Officer Stock Purchase Plan, to the extent that it applies to any
awards or grants in your favor under the plan or to your participation in the
plan; and     (vii)   Such other benefit plans of the Company that apply to any
awards or grants in your favor under the plans or to your participation in the
plans.



  (b)   This Agreement, including the items in Section 20(a) above, supersedes
and replaces all prior negotiations and agreements between the parties with
regard to the subject matter of such items, proposed or otherwise, whether
written or oral. This is an integrated document.     (c)   Any amendment or
modification to this Agreement must be in writing and signed you and the
Company. Any waiver of any provision of this Agreement to be effective must be
in writing specifically referring to the provision being so waived and signed by
the party against whom enforcement is sought. No waiver of any provision of this
Agreement shall be effective as to any other provision of this Agreement except
to the extent specifically provided in an effective written waiver.     (d)  
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. Signatures delivered by facsimile shall be effective for
all purposes.

[Signatures appear on the next page]

11



--------------------------------------------------------------------------------



 



Signature Page to

Resignation, Release, and Settlement Agreement

Sincerely,
and to evidence the Company’s agreement,

Champion Enterprises, Inc.

      By:   /s/ JOHN J. COLLINS    

--------------------------------------------------------------------------------

    (Signature)

      /s/ JOHN J. COLLINS  

--------------------------------------------------------------------------------

  (Printed name)

      Its:   /s/ Senior Vice President, Secretary and General Counsel    

--------------------------------------------------------------------------------

    (Title)

I have read the foregoing Agreement and I accept and agree to the provisions it
contains and hereby execute it voluntarily with full understanding of its
consequences.

EXECUTED as of the Agreement Date.

  /s/ WALTER R. YOUNG

--------------------------------------------------------------------------------

Walter R. Young

12